Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161092                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161092
                                                                    COA: 344703
                                                                    Wayne CC: 17-010362-FC
  DEANDRE TERREL AUSTIN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 14, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the defendant was denied a fair trial by virtue of the trial
  judge’s instructions to the jury regarding reasonable doubt; (2) whether trial counsel was
  constitutionally ineffective for failing to object to the trial judge’s instructions on
  reasonable doubt; and (3) whether the evidence presented at trial was sufficient to support
  the defendant’s conviction of felony-murder. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2020
           t1222
                                                                               Clerk